Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 1 of 83 PageID #: 28141




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


  BARBARA MEIER, et al,                              §
       Plaintiffs,                                   §
                                                     §
  VS.                                                §            Case No. 4:18-cv-00615-ALM
                                                     §
  UHS OF DELAWARE, INC., et al,                      §
       Defendants.                                   §

                         DEFENDANTS’ JOINT OBJECTIONS TO
                       PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST

 TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COME NOW, Defendants in the above entitled and numbered cause, and file and serve

 their Joint Objections to Plaintiffs’ First Amended Exhibit List [Doc. #583-2] as follows:

                                                   I.

                                          BACKGROUND

        There are nine distinct sets of Plaintiffs in this lawsuit. [Doc. #183 at 1]. Those nine

 Plaintiffs complain about care provided at four different hospitals by numerous different doctors,

 as follows [Id. at 13-55]:

            ● Barbara Meier complains about Dr. Tao’s participation in her admission to Mayhill
              and the subsequent hospitalization and treatment by Dr. Faheem. [Id. at 13-20];

            ● The Hough Family complains about Madison Hough’s Mayhill hospitalization and
              treatment by Dr. Faheem. [Id. at 20-24];

            ● Sandra Stokes complains about her Mayhill hospitalization and treatment by
              Dr. Faheem [Id. at 24-25, 83];

            ● Yolanda McPherson complains about care by Wendell Quinn, Dr. Buttar’s
              participation in her transfer to Millwood and the subsequent hospitalization and
              care by Dr. Mehta. [Id. at 25-27];




 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 1
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 2 of 83 PageID #: 28142



            ● Troy Harvey complains of care by Jan Arnett [sic], Dr. Tao’s participation in his
              transfer to Millwood and the subsequent hospitalization and care by Dr. Malone
              [Id. at 27-30, 64-65];

            ● Tiffany Young complains about Dr. Tao’s participation in her transfer to Hickory
              Trail and the subsequent hospitalization and care at Hickory Trail [Id. at 30-37, 65];

            ● Bill Crowell complains about his hospitalization at Behavioral Hospital of Bellaire
              (Bellaire) and care by Dr. Rafique [Id. at 37-42];

            ● The Creels complain about Dr. Tom’s participation in Ms. Creel’s admission to
              Bellaire and the subsequent hospitalization by Dr. Rafique [Id. at 42-52, 66], and;

            ● Jalisa Green complains about Dr. Tao’s participation in her transfer to Millwood
              and the subsequent hospitalization and care by Dr. Mehta [Id. at 52-55].

        In accordance with the current schedule set by the Court, on January 29, 2020, in

 connection with submission of the Joint Pretrial Order, Plaintiffs provided the Court and the parties

 their Exhibit List [Doc. #508-1]. This Exhibit List was 150 pages long and designated 1,333

 exhibits that total close to, if not more than, 40,000 pages.

        Included as exhibits were 56 audio and video files encompassing countless hours of

 testimony Plaintiffs plan on presenting to the jury. [Doc. #508-1: Exhibits 7-29, 199-201, 317-

 338, 671, 1263, and 1272-1280]. Included as exhibits were many statutes (for example Exhibit 68

 is 4,833-pages consisting of the entire Texas Health & Safety Code), more than 3,500 pages of

 materials related to Texas Senate Bill 205, complete sets of the policies and procedures and

 Medical Staff Bylaws of Bellaire, Hickory Trail, Mayhill, and Millwood Hospitals (totaling more

 than 5,500 pages), as well as in excess of 100 pages of authorizations from Plaintiffs allowing their

 employment, tax, and medical records to be obtained. [Doc. #508-1: Exhibits 82-88, 289-302].

 Plaintiffs also designated as exhibits more than 400 pages of news articles and other materials that

 are not admissible, but that might be argued to be learned treatises, periodicals, or pamphlets that

 fall within the hearsay exception under Rule 803(18) of the Federal Rules of Evidence. [Doc.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 2
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 3 of 83 PageID #: 28143



 #508-1: See e.g. Exhibits 35, 51, 61, 62, 64, 67, 77, 81, 177, 192, 195, 232, 234, 239, 251, 254,

 259, 304, 312, 416, 425, 427, 429, 414-443, 445-447, 474, 475, 478, 528, 539, 601, 669].

         Defendants conferred with Plaintiffs’ counsel on multiple occasions about the various

 issues and objections discussed above, including discussions via email, telephone and an in-person

 conference on February 18, 2020 following the deposition of Verne Meier. On the afternoon of

 February 24, 2020, Plaintiffs provided Defendants with a “proposed amended exhibit list.” 1,333

 items are still listed, but Plaintiffs withdrew more than 800 of the exhibits initially listed. That

 still left almost 500 exhibits Plaintiffs intend to offer at trial. At 5:35 p.m. the evening of February

 26, 2020, Plaintiffs filed with the Court and served this “proposed” list as their First Amended

 Exhibit List. [Doc. #583-2].

         Despite Defendants’ good faith effort to confer with Plaintiffs’ counsel and resolve their

 disputes with Plaintiffs’ trial exhibit list, many issues remain in Plaintiffs’ amended list. For

 example, many of Plaintiffs’ exhibits are still not identified with sufficient particularity so as to

 allow Defendants to lodge appropriate objections. Instead, they are marked “NOT LABELED”

 with no reference as to when, where or if they were produced. Until the unlabeled exhibits are

 properly identified and provided to Defendants, as Plaintiffs have agreed to do, Defendants are

 unable to properly lodge objections.

         Moreover, the vast majority of the exhibits listed in the amended exhibit list still have

 extremely limited admissibility to the extent they might be admissible. For example, documents

 related to Barbara Meier’s claim are irrelevant and inadmissible as to Defendants Jan Arnette,

 Wendell Quinn, Behavioral Hospital of Bellaire, Millwood Hospital, Hickory Trail Hospital,

 Behavioral Health Connections, Dr. Mehta, Dr. Malone, Dr. Rafique, Ms. Yao, Dr. Buttar, and Dr.

 Tom since Meier asserts no claim against these Defendants. [See Doc. #183 at 13-20, #508 at 6].



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 3
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 4 of 83 PageID #: 28144



         In an effort to bring some order to this chaos, the Defendants by Plaintiff – based on

 Plaintiffs’ contentions in the Joint Final Pre-trial Order [Doc. #508] – are:

         1. Meier: Mayhill, Dr. Faheem, Chang Defendants1, Dr. Tao and UHS. [Id. at 6].

         2. Hough: Mayhill, Dr. Faheem, UHS and Chad Ellis. [Id. at 8].

         3. Young: Hickory Trail, Chang Defendants, Dr. Tao, and UHS. [Id. at 12].

         4. Stokes: Mayhill, Dr. Faheem, UHS and Behavioral Health Connections. [Id. at 9].

         5. McPherson: Millwood, Dr. Mehta, Chang Defendants, Dr. Buttar, UHS, Behavioral
            Health Connections and Quinn. [Id. at 11].

         6. Harvey: Millwood, Dr. Malone, Chang Defendants, Dr. Tao, UHS, Behavioral Health
            Connections and Ms. Arnett [sic]. [Id. at 7].

         7. Crowell: Bellaire, Dr. Rafique and UHS. [Id. at 10].

         8. Creel: Bellaire, Dr. Rafique, Chang Defendants, Dr. Tom, and UHS. [Id. at 13].

         9. Green: Millwood, Dr. Mehta, Chang Defendants, Dr. Tao, UHS, and Behavioral Health
            Connections. [Id. at 10-11].

 Conversely, the Plaintiffs by Defendant are:

         1. UHS Defendants: All Plaintiffs – Meier, Harvey, Hough, Stokes, Crowell, Green,
            McPherson, Young and Creel.

         2. Chang Defendants: Meier, Harvey, McPherson, Green, Young and Creel.

         3. Behavioral Health Connections: Harvey, Stokes, McPherson and Green.

         4. Mayhill Hospital: Meier, Hough and Stokes.

         5. Dr. Faheem: Meier, Hough and Stokes.

         6. Millwood: Harvey, McPherson and Green.

         7. Dr. Mehta: McPherson and Green.

         8. Dr. Malone: Harvey.


 1
  The term “Chang Defendants” includes Dr. Yupo Jesse Chang, Universal Physicians, P.A., Dr. Says, LLC, MD
 Reliance, Inc., and Officewinsome, LLC.

 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 4
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 5 of 83 PageID #: 28145



        9. Bellaire Hospital: Crowell and Creel.

        10. Dr. Rafique: Crowell and Creel.

        11. Hickory Trail: Young.

        12. Dr. Tao: Meier, Harvey, Green and Young.

        13. Dr. Tom: Creel.

        14. Dr. Buttar: McPherson.

        15. Mr. Quinn: McPherson.

        16. Ms. Arnett [sic]: Harvey.

        [Id. at 6-13].

        To preserve their objection to the admission of irrelevant and inadmissible evidence at trial,

 Defendants advise and inform the Court and Plaintiffs of the following with respect to Plaintiffs’

 First Amended Exhibit List.

        1. Mayhill:
           Mayhill objects to the admission of any evidence related to any Plaintiff other than
           Meier, Hough or Stokes and related to any claim other than Meier, Hough or Stokes’
           claim against it because under Rule 402 of the FEDERAL RULES OF EVIDENCE (Rule
           402) that evidence is irrelevant and because under Rule 403 of the FEDERAL RULES OF
           EVIDENCE (Rule 403) any probative value that evidence might have is substantially
           outweighed by a danger of unfair prejudice, confusing the issues and misleading the
           jury.

            Mayhill objects to the to the admission of evidence related to Plaintiffs Meier, Hough
            and Stokes in a single trial against it because under Rule 402 evidence related to one’s
            Plaintiff’s claim against it is irrelevant as to the other Plaintiffs’ claims against it and
            because under Rule 403 any probative value the other Plaintiffs’ claims against it might
            have is substantially outweighed by a danger of unfair prejudice, confusing the issues
            and misleading the jury.

        2. Dr. Faheem:
           Dr. Faheem objects to the admission of any evidence related to any Plaintiff other than
           Meier, Hough or Stokes and related to any claim other than Meier, Hough or Stokes’
           claim against her because under Rule 402 that evidence is irrelevant and because under
           Rule 403 probative value that evidence might have is substantially outweighed by a
           danger of unfair prejudice, confusing the issues and misleading the jury.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 5
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 6 of 83 PageID #: 28146




            Dr. Faheem objects to the to the admission of evidence related to Plaintiffs Meier,
            Hough and Stokes in a single trial against her because under Rule 402 evidence related
            to one’s Plaintiff’s claim against her is irrelevant as to the other Plaintiffs’ claims
            against her and because under Rule 403 any probative value the other Plaintiffs’ claims
            against her might have is substantially outweighed by a danger of unfair prejudice,
            confusing the issues and misleading the jury.

        3. Millwood:
           Millwood objects to the admission of any evidence related to any Plaintiff other than
           Harvey, McPherson or Green and related to any claim other than Harvey, McPherson
           or Green’s claim against it because under Rule 402 that evidence is irrelevant and
           because under Rule 403 any probative value that evidence might have is substantially
           outweighed by a danger of unfair prejudice, confusing the issues and misleading the
           jury.

            Millwood objects to the to the admission of evidence related to Plaintiffs Harvey,
            McPherson and Green in a single trial against it because under Rule 402 evidence
            related to one’s Plaintiff’s claim against it is irrelevant as to the other Plaintiff’s claims
            against her and because under Rule 403 any probative value the other Plaintiff’s claims
            against her might have is substantially outweighed by a danger of unfair prejudice,
            confusing the issues and misleading the jury.

        4. Dr. Mehta:
           Dr. Mehta objects to the admission of any evidence related to any Plaintiff other than
           McPherson or Green and related to any claim other than McPherson or Green’s claim
           against her because under Rule 402 that evidence is irrelevant and because under Rule
           403 any probative value that evidence might have is substantially outweighed by a
           danger of unfair prejudice, confusing the issues and misleading the jury.

            Dr. Mehta objects to the to the admission of evidence related to Plaintiffs McPherson
            and Green in a single trial against her because under Rule 402 evidence related to one’s
            Plaintiff’s claim against her is irrelevant as to the other Plaintiff’s claims against her
            and because under Rule 403 any probative value the other Plaintiff’s claims against her
            might have is substantially outweighed by a danger of unfair prejudice, confusing the
            issues and misleading the jury.

        5. Dr. Malone:
           Dr. Malone objects to the admission of any evidence related to any Plaintiff other than
           Harvey and related to any claim other than Harvey’s claim against him because under
           Rule 402 that evidence is irrelevant and because under Rule 403 any probative value
           that evidence might have is substantially outweighed by a danger of unfair prejudice,
           confusing the issues and misleading the jury.




 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 6
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 7 of 83 PageID #: 28147



        6. Bellaire:
           Bellaire objects to the admission of any evidence related to any Plaintiff other than
           Crowell or Creel and related to any claim other than Crowell or Creel’s claim against
           it because under Rule 402 that evidence is irrelevant and because under Rule 403 any
           probative value that evidence might have is substantially outweighed by a danger of
           unfair prejudice, confusing the issues and misleading the jury.

            Bellaire objects to the to the admission of evidence related to Plaintiffs Crowell and
            Creel in a single trial against it because under Rule 402 evidence related to one’s
            Plaintiff’s claim against him is irrelevant as to the other Plaintiff’s claims against it and
            because under Rule 403 any probative value the other Plaintiff’s claims against him
            might have is substantially outweighed by a danger of unfair prejudice, confusing the
            issues and misleading the jury.

        7. Dr. Rafique:
           Dr. Rafique objects to the admission of any evidence related to any Plaintiff other than
           Crowell or Creel and related to any claim other than Crowell or Creel’s claim against
           him because under Rule 402 that evidence is irrelevant and because under Rule 403
           any probative value that evidence might have is substantially outweighed by a danger
           of unfair prejudice, confusing the issues and misleading the jury.

            Dr. Rafique objects to the to the admission of evidence related to Plaintiffs Crowell and
            Creel in a single trial against him because under Rule 402 evidence related to one’s
            Plaintiff’s claim against him is irrelevant as to the other Plaintiff’s claims against him
            and because under Rule 403 any probative value the other Plaintiff’s claims against
            him might have is substantially outweighed by a danger of unfair prejudice, confusing
            the issues and misleading the jury.

        8. Hickory Trail:
           Hickory Trail objects to the admission of any evidence related to any Plaintiff other
           than Young and related to any claim other than Young’s claim against it because under
           Rule 402 that evidence is irrelevant and because under Rule 403 any probative value
           that evidence might have is substantially outweighed by a danger of unfair prejudice,
           confusing the issues and misleading the jury.

        9. Chang Defendants:
           Chang Defendants object to the admission of any evidence related to any Plaintiff other
           than Meier, Harvey, Green, McPherson, Young or Creel and related to any claim other
           than Meier, Harvey, Green, McPherson, Young or Creel’s claim against them because
           under Rule 402 that evidence is irrelevant and because under Rule 403 probative value
           that evidence might have is substantially outweighed by a danger of unfair prejudice,
           confusing the issues and misleading the jury.

            Chang Defendants object to the to the admission of evidence related to Plaintiffs Meier,
            Harvey, Green, McPherson, Young and Creel in a single trial against them because
            under Rule 402 evidence related to one’s Plaintiff’s claim against them is irrelevant as


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 7
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 8 of 83 PageID #: 28148



            to the other Plaintiffs’ claims against them and because under Rule 403 any probative
            value the other Plaintiffs’ claims against them might have is substantially outweighed
            by a danger of unfair prejudice, confusing the issues and misleading the jury.

        10. Dr. Tao:
            Dr. Tao objects to the admission of any evidence related to any Plaintiff other than
            Meier, Harvey, Young or Green and related to any claim other than Meier, Harvey,
            Young or Green’s claim against him because under Rule 402 that evidence is irrelevant
            and because under Rule 403 probative value that evidence might have is substantially
            outweighed by a danger of unfair prejudice, confusing the issues and misleading the
            jury.

            Dr. Tao objects to the to the admission of evidence related to Plaintiffs Meier, Harvey,
            Young and Green in a single trial against him because under Rule 402 evidence related
            to one’s Plaintiff’s claim against her is irrelevant as to the other Plaintiffs’ claims
            against him and because under Rule 403 any probative value the other Plaintiffs’ claims
            against him might have is substantially outweighed by a danger of unfair prejudice,
            confusing the issues and misleading the jury.

        11. Dr. Tom:
            Dr. Tom objects to the admission of any evidence related to any Plaintiff other than
            Creel and related to any claim other than Creel’s claim against him because under Rule
            402 that evidence is irrelevant and because under Rule 403 any probative value that
            evidence might have is substantially outweighed by a danger of unfair prejudice,
            confusing the issues and misleading the jury.

        12. Ms. Yao:
            Yao objects to the admission of any evidence related to any Plaintiff other than Creel
            and to any claim other than Creel’s claim against her because under Rule 402 that
            evidence is irrelevant and because under Rule 403 any probative value that evidence
            might have is substantially outweighed by a danger of unfair prejudice, confusing the
            issues and misleading the jury.

        13. Behavioral Health Connections:
            Behavioral Health Connections objects to the admission of any evidence related to any
            Plaintiff other than Harvey, Stokes, McPherson or Green and related to any claim other
            than Harvey, Stokes, McPherson or Green’s claim against it because under Rule 402
            that evidence is irrelevant and because under Rule 403 probative value that evidence
            might have is substantially outweighed by a danger of unfair prejudice, confusing the
            issues and misleading the jury.

            Behavioral Health Connections objects to the admission of evidence related to
            Plaintiffs Harvey, Stokes, McPherson and Green in a single trial against it because
            under Rule 402 evidence related to one’s Plaintiff’s claim against it is irrelevant as to
            the other Plaintiffs’ claims against it and because under Rule 403 any probative value



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 8
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 9 of 83 PageID #: 28149



             the other Plaintiffs’ claims against it might have is substantially outweighed by a danger
             of unfair prejudice, confusing the issues and misleading the jury.

        14. Dr. Buttar:
            Dr. Buttar objects to the admission of any evidence related to any Plaintiff other than
            McPherson and to any claim other than McPherson’s claim against her because that
            evidence is irrelevant under Rule 402 and because under Rule 403 any probative value
            that evidence might have is substantially outweighed by a danger of unfair prejudice,
            confusing the issues and misleading the jury.

        15. Mr. Quinn:
            Quinn objects to the admission of any evidence related to any Plaintiff other than
            McPherson and to any claim other than McPherson’s claim against him because that
            evidence is irrelevant under Rule 402 and because under Rule 403 any probative value
            that evidence might have is substantially outweighed by a danger of unfair prejudice,
            confusing the issues and misleading the jury.

        16. Ms. Arnett [sic]:
            Arnett objects to the admission of any evidence related to any Plaintiff other than
            Harvey and to any claim other than Harvey’s claim against her because under Rule 402
            that evidence is irrelevant and because under Rule 403 any probative value that
            evidence might have is substantially outweighed by a danger of unfair prejudice,
            confusing the issues and misleading the jury.

        In the event the Court admits such irrelevant and inadmissible exhibits, those Defendants

 to which the exhibits are irrelevant and inadmissible request a limiting instruction be issued as

 provided for in Rule 105 of the FEDERAL RULES OF EVIDENCE.

        Defendants reserve the right to make further objections at the time of trial.

                                      II.
               OBJECTIONS TO EXHIBITS DESIGNATED BY PLAINTIFFS



   EXHIBIT              DESCRIPTION                                OBJECTION(S)
     NO.

        62         WSJ Article re Timberlawn Irrelevant. FED. R. EVID. 402. Any probative
                   Hospital                  value substantially outweighed by a danger of
                                             unfair prejudice, confusing the issues, and
                                             misleading the jury. FED. R. EVID. 403.
                                             Contains inadmissible hearsay. FED. R. EVID.
                                             802. Is not admissible under the learned


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 9
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 10 of 83 PageID #: 28150



                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
        72         Defendant Yao’s Notary         Irrelevant. FED. R. EVID. 402. Any probative
                   Record                         value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
        73         Compliance Training            Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
        89         911 Calls from Hickory         Irrelevant. FED. R. EVID. 402. Any probative
                   Trail, Mayhill and             value substantially outweighed by a danger of
                   Millwood Hospitals             unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       105         Ltr. from D. Creel to Alan     Other than related to this Plaintiff’s claims –
                   B. Miller, UHS                 Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       107         Display Graphics, Inc.         Irrelevant. FED. R. EVID. 402. Contains
                   Sales Chart                    inadmissible hearsay. FED. R. EVID. 802.
       125         Hickory Trail Facebook         Irrelevant. FED. R. EVID. 402. Any probative
                   Page                           value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 10
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 11 of 83 PageID #: 28151



                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       126         Mayhill Facebook Page          Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       127         Millwood Facebook Page         Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.

       129         J. Green Millwood Billing      Other than related to this Plaintiff’s claims –
                   Records                        Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       131         Plaintiff Harvey Insurance     Other than related to this Plaintiff’s claims –
                   Information                    Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       132         Plaintiff Harvey Itemized      Other than related to this Plaintiff’s claims –
                   List of out of Pocket          Irrelevant. FED. R. EVID. 402. Probative value
                   Expenses                       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay testimony. FED.
                                                  R. EVID. 802. Is inadmissible because there is
                                                  hearsay within hearsay. FED. R. EVID. 805. Has
                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 11
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 12 of 83 PageID #: 28152



       133         Plaintiff Harvey Materials - Other than related to this Plaintiff’s claims –
                   Medical Bills                Irrelevant. FED. R. EVID. 402. Probative value
                                                substantially outweighed by a danger of unfair
                                                prejudice, confusing the issues, and misleading
                                                the jury. FED. R. EVID. 403.

                                                  Also portions of these medical bills not relevant
                                                  or related to his care of the patient, specifically
                                                  medical and medication bills incurred prior to or
                                                  after his hospitalization. FED. R. EVID. 402. Has
                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902.
       134         Plaintiff Young Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       135         Plaintiff Young Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       136         Plaintiff Young Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       137         Plaintiff Young Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       138         UHS Investor PowerPoint        Irrelevant. FED. R. EVID. 402. FED. R. EVID.
                                                  805. Any probative value substantially


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 12
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 13 of 83 PageID #: 28153



                                                  outweighed by a danger of unfair prejudice,
                                                  confusing the issues, and misleading the jury.
                                                  FED. R. EVID. 403. Contains inadmissible
                                                  hearsay. FED. R. EVID. 802. Has not been
                                                  authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.
       142         Info re Aligned Telehealth     Irrelevant. FED. R. EVID. 402. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802. Has
                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902.
       143         Info re Aligned Telehealth     Irrelevant. FED. R. EVID. 402. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802. Has
                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902.
       144         Care Transitions Summary       Irrelevant. FED. R. EVID. 402. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802. Has
                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902.
       145         MentalHelp.net Stigma of       Irrelevant. FED. R. EVID. 402. Any probative
                   Mental Illness Article         value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       146         BH Connections – Mental        Irrelevant. FED. R. EVID. 402.
                   Health Crisis Intervention
       147         BH Connections Jobs            Irrelevant. FED. R. EVID. 402.
       150         Critical Access Hospital       Irrelevant. FED. R. EVID. 402. Any probative
                   Quality Improvement            value substantially outweighed by a danger of
                   Project                        unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       151         BH Connections Contact         Irrelevant. FED. R. EVID. 402. Contains
                   Information                    inadmissible hearsay. FED. R. EVID. 802. Has



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 13
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 14 of 83 PageID #: 28154



                                           not been authenticated under the provisions of
                                           FED. R. EVID. 901 or 902.
       152         W. Crowell Collections  Irrelevant. Fed. R. Evid. 402. Any probative
                   Letter                  value substantially outweighed by a danger of
                                           unfair prejudice, confusing the issues, and
                                           misleading the jury. FED. R. EVID. 403.
                                           Contains inadmissible hearsay. FED. R. EVID.
                                           802. Has not been authenticated under the
                                           provisions of FED. R. EVID. 901 or 902.
       153         Cynthia Clements Notary Irrelevant. FED. R. EVID. 402. Any probative
                   Journal                 value substantially outweighed by a danger of
                                           unfair prejudice, confusing the issues, and
                                           misleading the jury. FED. R. EVID. 403.
                                           Contains inadmissible hearsay. FED. R. EVID.
                                           802. Has not been authenticated under the
                                           provisions of FED. R. EVID. 901 or 902.
       156         DrSays Online Doctor    Irrelevant. FED. R. EVID. 402. Any probative
                   Visit and Scripts       value substantially outweighed by a danger of
                                           unfair prejudice, confusing the issues, and
                                           misleading the jury. FED. R. EVID. 403.
                                           Contains inadmissible hearsay. FED. R. EVID.
                                           802. Has not been authenticated under the
                                           provisions of FED. R. EVID. 901 or 902.
       157         DrSays Community Impact Irrelevant. FED. R. EVID. 402. Any probative
                                           value substantially outweighed by a danger of
                                           unfair prejudice, confusing the issues, and
                                           misleading the jury. FED. R. EVID. 403.
                                           Contains inadmissible hearsay. FED. R. EVID.
                                           802. Has not been authenticated under the
                                           provisions of FED. R. EVID. 901 or 902.
       158         DrSays Privacy Policy   Irrelevant. FED. R. EVID. 402. Any probative
                                           value substantially outweighed by a danger of
                                           unfair prejudice, confusing the issues, and
                                           misleading the jury. FED. R. EVID. 403.
                                           Contains inadmissible hearsay. FED. R. EVID.
                                           802. Has not been authenticated under the
                                           provisions of FED. R. EVID. 901 or 902.
       159         DrSays FAQ              Irrelevant. FED. R. EVID. 402. Any probative
                                           value substantially outweighed by a danger of
                                           unfair prejudice, confusing the issues, and
                                           misleading the jury. FED. R. EVID. 403.
                                           Contains inadmissible hearsay. FED. R. EVID.
                                           802. Has not been authenticated under the
                                           provisions of FED. R. EVID. 901 or 902.
       164         Dr. Mehta Texas Medical Irrelevant. FED. R. EVID. 402. Contains
                   Association Blog        inadmissible hearsay. FED. R. EVID. 802. Has


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 14
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 15 of 83 PageID #: 28155



                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902.
       165         Blank Memorandum of            Irrelevant. FED. R. EVID. 402. Has not been
                   Transfer                       authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.
       166         BH Connections Mobile          Other than claims against this Defendant –
                   Assessment Services            Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       167         BH Connections Mobile          Other than claims against this Defendant –
                   Psychiatric Assessment         Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       168         Secretary of State             Irrelevant. FED. R. EVID. 402. Any probative
                   Information on Cynthia         value substantially outweighed by a danger of
                   Lynn Clements                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       169         BH Connections National        Irrelevant. FED. R. EVID. 402. Any probative
                   Provider Identifiers           value substantially outweighed by a danger of
                   Registry                       unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       170         UHS – Our Values               Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403. Contains inadmissible hearsay. FED. R.
                                                  EVID. 802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       181         Taiwan LinkedIn DrSays         Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 15
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 16 of 83 PageID #: 28156



                                             802. Has not been authenticated under the
                                             provisions of FED. R. EVID. 901 or 902.
                                             Prohibited use of character evidence. FED. R.
                                             EVID. 404.
       182         BH Connections –          Irrelevant. FED. R. EVID. 402. Has not been
                   Telepsychiatry Services   authenticated under the provisions of FED. R.
                                             EVID. 901 or 902.
       183         BH Connections – Tele     Irrelevant. FED. R. EVID. 402. Has not been
                   Video Assessment Services authenticated under the provisions of FED. R.
                                             EVID. 901 or 902.
       187         UHS 2018 Financial        Irrelevant. FED. R. EVID. 402. Any probative
                   Reports and 2019 Earnings value substantially outweighed by a danger of
                   Guidance                  unfair prejudice, confusing the issues, and
                                             misleading the jury. FED. R. EVID. 403.
                                             Contains inadmissible hearsay. FED. R. EVID.
                                             802. Has not been authenticated under the
                                             provisions of FED. R. EVID. 901 or 902.
       188         UHS Code of Conduct       Other than claims against this Defendant –
                                             Irrelevant. FED. R. EVID. 402. Probative value
                                             substantially outweighed by a danger of unfair
                                             prejudice, confusing the issues, and misleading
                                             the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       189         UHS Code of                    Other than claims against this Defendant –
                   Conduct/Ethics                 Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       190         UHS Code of Ethics for         Other than claims against this Defendant –
                   Senior Financial Officers      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.




 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 16
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 17 of 83 PageID #: 28157



       192         Modern Healthcare Article      Irrelevant. FED. R. EVID. 402. Probative value
                   About UHS DOJ                  substantially outweighed by a danger of unfair
                   Settlements                    prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403. Prohibited use of
                                                  settlements, compromise offers and negotiations.
                                                  FED. R. EVID. 408. Prohibited use of plea, plea
                                                  discussions and related statements. FED. R.
                                                  EVID. 410. Contains inadmissible hearsay
                                                  testimony. FED. R. EVID. 802. Is inadmissible
                                                  because there is hearsay within hearsay. FED. R.
                                                  EVID. 805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
                                                  Prohibited use of character evidence. FED. R.
                                                  EVID. 404.
       193         UHA [sic] – Our Values         Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay testimony. FED.
                                                  R. EVID. 802. Has not been authenticated under
                                                  the provisions of FED. R. EVID. 901 or 902.
       218         UHS Patriot Support            Irrelevant. FED. R. EVID. 402. Contains
                   Programs                       inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       219         UHS CEO Alan Miller            Irrelevant. FED. R. EVID. 402. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       235         UHS Total Patient Care –       Other than claims against this Defendant –
                   Integrating Behavioral         Irrelevant. FED. R. EVID. 402. Probative value
                   Health to Improve              substantially outweighed by a danger of unfair
                   Population Health              prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403. Contains inadmissible hearsay. FED. R.
                                                  EVID. 802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 17
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 18 of 83 PageID #: 28158



       237         Discrimination Notice          Irrelevant. FED. R. EVID. 402. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802. Has
                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902.
       238         UHS Publication –              Other than claims against this Defendant –
                   Transforming Delivery of       Irrelevant. FED. R. EVID. 402. Probative value
                   Healthcare                     substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403. Contains inadmissible hearsay. FED. R.
                                                  EVID. 802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       240         UHS – The Leader in Total      Other than claims against this Defendant –
                   Patient Care                   Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       242         UHS of Delaware Fact           Irrelevant. FED. R. EVID. 402. Contains
                   Sheet                          inadmissible hearsay. FED. R. EVID. 802. Has
                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902.
       245         Plaintiff Meier Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       247         Drug Addiction and             Irrelevant. FED. R. EVID. 402. Any probative
                   Disability Rights Laws         value substantially outweighed by a danger of
                   Fact Sheet                     unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 18
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 19 of 83 PageID #: 28159



                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       248         HHS Civil Rights               Irrelevant. FED. R. EVID. 402. Any probative
                   Clearance for Medicare         value substantially outweighed by a danger of
                   Provider Applicants            unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       249         HHS Discrimination Based       Irrelevant. FED. R. EVID. 402. Any probative
                   on Disability                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       251         Article on Healthcare          Irrelevant. FED. R. EVID. 402. Any probative
                   Fraud                          value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       253         HHS Making Facilities and      Irrelevant. FED. R. EVID. 402. Any probative
                   Programs Accessible            value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 19
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 20 of 83 PageID #: 28160



       254         WFAA Article on Plaintiff      Irrelevant. FED. R. EVID. 402. Any probative
                   Hough                          value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       255         Article on Performance of      Irrelevant. FED. R. EVID. 402. Any probative
                   Notary Acts                    value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       258         HHS.gov Article on Who         Irrelevant. FED. R. EVID. 402. Any probative
                   Has a Disability Under         value substantially outweighed by a danger of
                   Section 504                    unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Improperly invades the province of the
                                                  Court in instructing the jury on matters of law.
                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       259         Health Services Insights       Irrelevant. FED. R. EVID. 402. Any probative
                   Article on Function of         value substantially outweighed by a danger of
                   Medical Director               unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902. Has not


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 20
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 21 of 83 PageID #: 28161



                                                  been authenticated under the provisions of FED.
                                                  R. EVID. 901 or 902.
       278         Universal Physicians, PA       Irrelevant. FED. R. EVID. 402. Any probative
                   Medicare.gov Information       value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       310         Texas Medical Board            Irrelevant. FED. R. EVID. 402. Any probative
                   Telemedicine FAQs              value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       312         Medcitynews.com Article        Irrelevant. FED. R. EVID. 402. Any probative
                   of UHS DOJ Settlement.         value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Prohibited use of settlements, compromise offers
                                                  and negotiations. FED. R. EVID. 408. Prohibited
                                                  use of plea, plea discussions and related
                                                  statements. FED. R. EVID. 410. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802. Is not
                                                  admissible under the learned treatises,
                                                  periodicals or pamphlets exception to the
                                                  hearsay rule in FED. R. EVID. 803(18). Contains
                                                  hearsay within hearsay. FED. R. EVID. 805.
                                                  Character evidence. FED. R. EVID. 404. Has not
                                                  been authenticated under the provisions of FED.
                                                  R. EVID. 901 or 902.
       316         Texas Notary Public            Irrelevant. FED. R. EVID. 402. Has not been
                   Manual                         authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.
       332         WFAA Investigative             Irrelevant. FED. R. EVID. 402. Any probative
                   Videos                         value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 21
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 22 of 83 PageID #: 28162



                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
                                                  Prohibited use of character evidence. FED. R.
                                                  EVID. 404.
       334         WFAA Investigative             Irrelevant. FED. R. EVID. 402. Any probative
                   Videos                         value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
                                                  Prohibited use of character evidence. FED. R.
                                                  EVID. 404.

       336         WFAA Investigative             Irrelevant. FED. R. EVID. 402. Any probative
                   Videos                         value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
                                                  Prohibited use of character evidence. FED. R.
                                                  EVID. 404.
       337         WFAA Investigative             Irrelevant. FED. R. EVID. 402. Any probative
                   Videos                         value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 22
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 23 of 83 PageID #: 28163



                                                  Prohibited use of character evidence. FED. R.
                                                  EVID. 404.
       338         WFAA Investigative             Irrelevant. FED. R. EVID. 402. Any probative
                   Videos                         value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
                                                  Prohibited use of character evidence. FED. R.
                                                  EVID. 404.
       343         Millwood Hospital              Other than related to this Plaintiff’s claims –
                   Documents with J. Green        Irrelevant. FED. R. EVID. 402. Probative value
                   Handwritten Notes              substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       344         Diane Creel Chart re Sales     Irrelevant. FED. R. EVID. 402. Has not been
                   - Yearly by Calendar           authenticated under the provisions of FED. R.
                   Month                          EVID. 901 or 902.
       345         Diane Creel Out of Pocket      Other than related to this Plaintiff’s claims –
                   Expenses after BHB             Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       348         2018 0130 BHB Demand           Irrelevant. FED. R. EVID. 402. Has not been
                   Bill                           authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.
       350         Contemporary Medicine          Irrelevant. FED. R. EVID. 402. Has not been
                   Associations Statement         authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.
       362         BHB Statement/Bills            Irrelevant. FED. R. EVID. 402. Has not been
                                                  authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.
       367         The Harris Center              Irrelevant. FED. R. EVID. 402. Has not been
                   Statements                     authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 23
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 24 of 83 PageID #: 28164



       372         BHB Financial                Irrelevant. FED. R. EVID. 402. Contains
                   Responsibility Form for D    inadmissible hearsay. FED. R. EVID. 802. Has
                   Creel                        not been authenticated under the provisions of
                                                FED. R. EVID. 901 or 902.
       373         Email from D. Creel to       Irrelevant. FED. R. EVID. 402. Contains
                   Brady Ipock re: BHB          inadmissible hearsay. FED. R. EVID. 802. Has
                                                not been authenticated under the provisions of
                                                FED. R. EVID. 901 or 902.
       374         Email from Peter Fredo to Irrelevant. FED. R. EVID. 402. Contains
                   D Creel re: UHS, Request     inadmissible hearsay. FED. R. EVID. 802. Has
                   Response from TMB            not been authenticated under the provisions of
                                                FED. R. EVID. 901 or 902.
       375         Plaintiff Harvey Materials - Irrelevant. FED. R. EVID. 402. Any probative
                   “Special Welcome Back        value substantially outweighed by a danger of
                   for Sergeant Returning to    unfair prejudice, confusing the issues, and
                   Student Coaching” re Troy misleading the jury. FED. R. EVID. 403.
                   Harvey                       Contains inadmissible hearsay. FED. R. EVID.
                                                802. Contains hearsay within hearsay. FED. R.
                                                EVID. 805. Has not been authenticated under the
                                                provisions of FED. R. EVID. 901 or 902.
       377         Plaintiff Young Materials    Other than related to this Plaintiff’s claims –
                                                Irrelevant. FED. R. EVID. 402. Probative value
                                                substantially outweighed by a danger of unfair
                                                prejudice, confusing the issues, and misleading
                                                the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       378         Plaintiff Young Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       379         Plaintiff Young Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.




 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 24
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 25 of 83 PageID #: 28165



                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       380         E-Mail to Plaintiff Harvey     Other than related to this Plaintiff’s claims –
                   About Millwood Lawsuit         Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       382         Plaintiff Young Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       398         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       409         Diane Creel 2017 W-2           Irrelevant. FED. R. EVID. 402. Has not been
                                                  authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.
       410         Diane Creel 2018 W-2           Irrelevant. FED. R. EVID. 402. Has not been
                                                  authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.
       411         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                               Unrelated collateral litigation and hearsay. FED.
                                               R. EVID. 802, 803. Unduly confusing, time
                                               waster, irrelevant and immaterial. FED. R. EVID.
                                               402, 403.
       412         Bellaire Hospital Instagram Irrelevant. FED. R. EVID. 402. Any probative
                   Post                        value substantially outweighed by a danger of
                                               unfair prejudice, confusing the issues, and
                                               misleading the jury. FED. R. EVID. 403.
                                               Contains inadmissible hearsay. FED. R. EVID.
                                               802. Contains hearsay within hearsay. FED. R.
                                               EVID. 805. Has not been authenticated under the
                                               provisions of FED. R. EVID. 901 or 902.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 25
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 26 of 83 PageID #: 28166



       420         UHS Insights on Wellness       Irrelevant. FED. R. EVID. 402. Any probative
                   for Women Article              value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       421         Careflight Billing Records     Irrelevant. FED. R. EVID. 402. Has not been
                   Y. McPherson                   authenticated under the provisions of FED. R.
                                                  EVID. 901 or 902.
       422         Careflight Medical             Other than related to this Plaintiff’s claims –
                   Records Y. McPherson           Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       423         Poll on Americans’             Irrelevant. FED. R. EVID. 402. Any probative
                   Perceptions of Mental          value substantially outweighed by a danger of
                   Health                         unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       424         Plaintiff Young Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Has not been authenticated under the provisions
                                                  of FED. R. EVID. 901 or 902.
       425         Article on Suicide             Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 26
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 27 of 83 PageID #: 28167



                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       427         Article re UHS to              Irrelevant. FED. R. EVID. 402. Any probative
                   Negotiate Compliance           value substantially outweighed by a danger of
                   Agreement in Billing Case      unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       428         Dr. Faheem Twitter Page        Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       442         Buzzfeednews.com Article       Irrelevant. FED. R. EVID. 402. Any probative
                   on Mental Health Care Not      value substantially outweighed by a danger of
                   Involving Plaintiffs or        unfair prejudice, confusing the issues, and
                   Defendant Hospitals            misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       444         Buzzfeednews.com Article       Irrelevant. FED. R. EVID. 402. Any probative
                   on Mental Health Care Not      value substantially outweighed by a danger of
                   Involving Plaintiffs or        unfair prejudice, confusing the issues, and
                   Defendant Hospitals            misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 27
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 28 of 83 PageID #: 28168



                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       447         Buzzfeednews.com Article       Irrelevant. FED. R. EVID. 402. Any probative
                   on Mental Health Care Not      value substantially outweighed by a danger of
                   Involving Plaintiffs or        unfair prejudice, confusing the issues, and
                   Defendant Hospitals            misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       468         Sen. Grassley Letter           Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       469         Sen. Grassley Letter           Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       470         Plaintiff Meier Photo          Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       471         Plaintiff Meier Photo          Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 28
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 29 of 83 PageID #: 28169



       475         Modern Healthcare Article      Irrelevant. FED. R. EVID. 402. Any probative
                   on UHS Stock Price             value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Prohibited use of settlements, compromise offers
                                                  and negotiations. FED. R. EVID. 408. Prohibited
                                                  use of plea, plea discussions and related
                                                  statements. FED. R. EVID. 410. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802. Is not
                                                  admissible under the learned treatises,
                                                  periodicals or pamphlets exception to the
                                                  hearsay rule in FED. R. EVID. 803(18). Contains
                                                  hearsay within hearsay. FED. R. EVID. 805. Has
                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902.
       476         UHS Statement on Closing       Irrelevant. FED. R. EVID. 402. Any probative
                   Timberlawn                     value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       477         Article on UHS Stock           Irrelevant. FED. R. EVID. 402. Any probative
                   Price Following DOJ            value substantially outweighed by a danger of
                   Settlement                     unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Prohibited use of settlements, compromise offers
                                                  and negotiations. FED. R. EVID. 408. Prohibited
                                                  use of plea, plea discussions and related
                                                  statements. FED. R. EVID. 410.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802. Is not
                                                  admissible under the learned treatises,
                                                  periodicals or pamphlets exception to the
                                                  hearsay rule in FED. R. EVID. 803(18). Contains
                                                  hearsay within hearsay. FED. R. EVID. 805. Has
                                                  not been authenticated under the provisions of
                                                  FED. R. EVID. 901 or 902. Character Evidence.
                                                  FED. R. EVID. 404.
       479         Plaintiff Meier Photos         Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       480         Plaintiff Meier Photos         Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 29
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 30 of 83 PageID #: 28170



                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       481         Plaintiff Meier Photos         Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       482         Plaintiff Meier Photos         Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       483         Plaintiff Meier Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       486         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       487         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       488         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       489         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       491         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       495         Plaintiff Meier Facebook       Other than related to this Plaintiff’s claims –
                   Post                           Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 30
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 31 of 83 PageID #: 28171



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       505         Dr. Malone Materials -         Irrelevant. FED. R. EVID. 402. Any probative
                   Reviews Millwood Honest        value substantially outweighed by a danger of
                   and Malone                     unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Has not been authenticated under the
                                                  provisions of FED. R. EVID. 901 or 902.
       510         UHS Newsletter re 2015         Irrelevant. FED. R. EVID. 402. Any probative
                   Management Conference          value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       513         Display Graphics Revenue       Irrelevant. FED. R. EVID. 402. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802. Is not
                                                  admissible under the learned treatises,
                                                  periodicals or pamphlets exception to the
                                                  hearsay rule in FED. R. EVID. 803(18).
       516         Mortgage Information re        Other than related to this Plaintiff’s claims –
                   Mayhill Incident               Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       517         Mortgage Information re        Other than related to this Plaintiff’s claims –
                   Mayhill Incident               Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       518         Mortgage Information re        Other than related to this Plaintiff’s claims –
                   Mayhill Incident               Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       519         Mortgage Information re        Other than related to this Plaintiff’s claims –
                   Mayhill Incident               Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 31
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 32 of 83 PageID #: 28172



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       520         Mortgage Information re        Other than related to this Plaintiff’s claims –
                   Mayhill Incident               Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       521         Mortgage Information re        Other than related to this Plaintiff’s claims –
                   Mayhill Incident               Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       522         Mortgage Information re        Other than related to this Plaintiff’s claims –
                   Mayhill Incident               Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       526         Property Yearly Timeline       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       528         CDC Information                Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Lack of authentication. FED. R. EVID. 901.
       529         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 32
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 33 of 83 PageID #: 28173



       530         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       531         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       532         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       533         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       534         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       535         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       536         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       537         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       538         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 33
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 34 of 83 PageID #: 28174



       573         Plaintiff Green Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       574         Plaintiff Green Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       575         Plaintiff Green Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       576         Plaintiff Green Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       577         Plaintiff McPherson            Other than related to this Plaintiff’s claims –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       578         Plaintiff McPherson            Other than related to this Plaintiff’s claims –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       587         Plaintiff Green Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       588         Plaintiff Green Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       589         Plaintiff Green Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 34
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 35 of 83 PageID #: 28175



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       590         Plaintiff Crowell Materials    Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       591         911 Calls from Bellaire        Irrelevant. FED. R. EVID. 402. Any probative
                   Hospital                       value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Lack of authentication. FED. R.
                                                  EVID. 901. Character Evidence. FED. R. EVID.
                                                  404.
       592         HHS FOIA Materials re          Irrelevant. FED. R. EVID. 402. Any probative
                   UHS                            value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Prohibited use of settlements, compromise offers
                                                  and negotiations. FED. R. EVID. 408. Prohibited
                                                  use of plea, plea discussions and related
                                                  statements. FED. R. EVID. 410. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Lack of authentication. FED. R. EVID. 901.
       602         Plaintiff Young Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       603         Plaintiff Young Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       605         Plaintiff Meier Photos         Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402.
       606         Plaintiff Crowell Photos       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 35
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 36 of 83 PageID #: 28176



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       607         Plaintiff Creel Photos         Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       608         Plaintiff Hough Photos         Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       609         Plaintiff Stokes Photos        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       610         Plaintiff Young Photos         Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       611         Plaintiff Harvey Photos        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       612         Plaintiff McPherson            Other than related to this Plaintiff’s claims –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       621         Article “Family of Woman       Other than related to this Plaintiff’s claims –
                   Killed During Alleged          Irrelevant. FED. R. EVID. 402. Probative value
                   Drag Race”                     substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.
       622         Plaintiff Meier Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Lack of authentication. FED. R. EVID. 901.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 36
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 37 of 83 PageID #: 28177



       641         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       642         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       643         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       644         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       645         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       649         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       650         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       651         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 37
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 38 of 83 PageID #: 28178



       652         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       655         Plaintiff Meier Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       656         Plaintiff Meier Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       657         Picture of Millwood            Irrelevant. FED. R. EVID. 402. Any probative
                   Giving Backpacks to            value substantially outweighed by a danger of
                   Schools                        unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Lack of authentication. FED. R.
                                                  EVID. 901.
       664         Millwood Giving Gifts to       Irrelevant. FED. R. EVID. 402. Any probative
                   Arlington ISD                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805.
       666         Millwood Giving                Irrelevant. FED. R. EVID. 402. Any probative
                   Continuing Education to        value substantially outweighed by a danger of
                   Mansfield PD                   unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805.
       667         Millwood Giving Schools        Irrelevant. FED. R. EVID. 402. Any probative
                   Free Lunches                   value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 38
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 39 of 83 PageID #: 28179



                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805.
       670         Plaintiff Young Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       673         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       674         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       675         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       676         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       677         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       678         Sen. Grassley Letters          Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Lack of authentication. FED. R.
                                                  EVID. 901.
       679         Sen. Grassley Letters          Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 39
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 40 of 83 PageID #: 28180



                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Lack of authentication. FED. R.
                                                  EVID. 901.
       680         Sen. Grassley Letters          Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805.
       681         Sen. Grassley Letters          Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Lack of authentication. FED. R.
                                                  EVID. 901.
       682         McPherson Explanation of       Irrelevant. FED. R. EVID. 402. Lack of
                   Benefits                       authentication. FED. R. EVID. 901.
       685         Sen. Grassley                  Irrelevant. FED. R. EVID. 402. Any probative
                   Correspondence                 value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Lack of authentication. FED. R.
                                                  EVID. 901.
       686         Sen. Grassley                  Irrelevant. FED. R. EVID. 402. Any probative
                   Correspondence                 value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Lack of authentication. FED. R.
                                                  EVID. 901.
       691         Dallas Morning News            Irrelevant. FED. R. EVID. 402. Any probative
                   Home Articles                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 40
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 41 of 83 PageID #: 28181



                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Lack of authentication. FED. R. EVID. 901.
       692         Dallas Morning News            Irrelevant. FED. R. EVID. 402. Any probative
                   Home Articles                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Lack of authentication. FED. R. EVID. 901.
       695         Sen. Grassley Letter           Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805. Lack of authentication. FED. R.
                                                  EVID. 901.
       698         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       699         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       700         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       701         Plaintiff Hough Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       707         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 41
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 42 of 83 PageID #: 28182



       708         Plaintiff Creel Materials      Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       709         Plaintiff Crowell Materials    Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       710         Plaintiff Crowell Materials    Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       711         Plaintiff Green Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       712         Plaintiff Green Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       713         Plaintiff Harvey Records -     Other than related to this Plaintiff’s claims –
                   Millwood Hospital              Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       714         Plaintiff Harvey Records -     Other than related to this Plaintiff’s claims –
                   Millwood billing Records       Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       715         Plaintiff McPherson            Other than related to this Plaintiff’s claims –
                   Records                        Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       716         Plaintiff McPherson            Other than related to this Plaintiff’s claims –
                   Records                        Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 42
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 43 of 83 PageID #: 28183



       717         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       718         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       719         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       720         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       721         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       722         Plaintiff Young Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       723         Plaintiff Young Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       728         Bellaire P&P                   Irrelevant. FED. R. EVID. 402. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
       735         Plaintiff Crowell Materials    Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 43
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 44 of 83 PageID #: 28184



       736         Plaintiff Crowell Materials    Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       737         Bellaire Joint Commission      Irrelevant. FED. R. EVID. 402. Irrelevant. FED.
                   Survey Report                  R. EVID. 402. Any probative value substantially
                                                  outweighed by a danger of unfair prejudice,
                                                  confusing the issues, and misleading the jury.
                                                  FED. R. EVID. 403. Contains inadmissible
                                                  hearsay. FED. R. EVID. 802. Lack of
                                                  authentication. FED. R. EVID. 901.
       738         Bellaire Joint Commission      Irrelevant. FED. R. EVID. 402. Irrelevant. FED.
                   Survey Report                  R. EVID. 402. Any probative value substantially
                                                  outweighed by a danger of unfair prejudice,
                                                  confusing the issues, and misleading the jury.
                                                  FED. R. EVID. 403. Contains inadmissible
                                                  hearsay. FED. R. EVID. 802. Lack of
                                                  authentication. FED. R. EVID. 901.
       739         Bellaire Staff Bylaws          Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       740         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Lack of
                   Materials                      authentication. FED. R. EVID. 901.
       743         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402.
                   Materials
       747         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402.
                   Materials
       748         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403
       749         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       750         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402.
                   Materials


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 44
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 45 of 83 PageID #: 28185



       751         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       752         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       753         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       754         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       755         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       756         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       757         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       758         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 45
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 46 of 83 PageID #: 28186



                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       759         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       760         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       761         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       762         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       763         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       764         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       765         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       766         Hickory Trails Hospital        Irrelevant. FED. R. EVID. 402. Any probative
                   Materials                      value substantially outweighed by a danger of


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 46
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 47 of 83 PageID #: 28187



                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       767         Mayhill Hospital Materials     Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       768         Mayhill Hospital Materials     Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       770         Mayhill Hospital Materials     Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       771         Mayhill Hospital Materials     Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       780         Mayhill Hospital Materials     Irrelevant. FED. R. EVID. 402. Multiple levels of
                                                  hearsay with no applicable hearsay exception.
                                                  FED. R. EVID. 802. Unrelated lawsuits are highly
                                                  prejudicial and the prejudice outweighs
                                                  probative value. Confusing and time wasting.
                                                  FED. R. EVID. 402, 403. Dr. Faheem was not
                                                  cited as a result of any such investigation and the
                                                  investigation did not involve her. FED. R. EVID.
                                                  105.
       781         Mayhill Hospital Materials     Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       782         Mayhill Hospital Materials     Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 47
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 48 of 83 PageID #: 28188



       791         Mayhill Hospital Materials     Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Hearsay and likely multiple levels of hearsay
                                                  with no applicable hearsay exception. FED. R.
                                                  EVID. 802. Unrelated lawsuits are highly
                                                  prejudicial and the prejudice outweighs
                                                  probative value. Confusing and time wasting.
                                                  FED. R. EVID. 402, 403. Dr. Faheem was not
                                                  cited as a result of any such investigation and the
                                                  investigation did not involve her. FED. R. EVID.
                                                  105. Any probative value substantially
                                                  outweighed by a danger of unfair prejudice,
                                                  confusing the issues, and misleading the jury.
                                                  FED. R. EVID. 403. Lack of authentication. FED.
                                                  R. EVID. 901.
       792         Mayhill Hospital Materials     Irrelevant. FED. R. EVID. 402.
       793         Mayhill Hospital Materials     Irrelevant. FED. R. EVID. 402. Any probative
                                                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Lack of authentication. FED. R. EVID. 901.
       848         Mayhill Hospital Materials     Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  As to claims against Dr. Faheem, hearsay and
                                                  likely multiple levels of hearsay with no
                                                  applicable hearsay exception. FED. R. EVID.
                                                  802. Unrelated lawsuits are highly prejudicial
                                                  and the prejudice outweighs probative value.
                                                  Confusing and time wasting. FED. R. EVID. 402,
                                                  403.
       849         Millwood P&P re Transfer       Irrelevant. FED. R. EVID. 402. No transfer to the
                   to Excel Center                Excel Center is involved.
       850         Millwood P&P re Transfer       Irrelevant. FED. R. EVID. 402. No transfer to a
                   to a Higher Level of Care      higher level of care is involved.
       851         Millwood P&P re                Other than claims against this Defendant –
                   Transportation                 Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 48
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 49 of 83 PageID #: 28189



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       852         Millwood P&P re Transfer       Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       853         Millwood P&P re AMA            Other than claims against this Defendant –
                   Discharge                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       854         Millwood P&P re AMA            Other than claims against this Defendant –
                   Discharge                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       855         Millwood P&P – All             Irrelevant. FED. R. EVID. 402. Any probative
                   (2,184 pages)                  value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
       856         Plaintiff Harvey Records -     Other than related to this Plaintiff’s claims –
                   Billing                        Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
       858         Various Blank Millwood         Irrelevant. FED. R. EVID. 402.
                   Forms re Medicare
       859         Millwood 2013 Joint            Irrelevant. FED. R. EVID. 402. Any probative
                   Commission Survey              value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Lack of authentication. Fed. R. Evid. 901.
       860         Millwood 2016 Joint            Irrelevant. FED. R. EVID. 402. Any probative
                   Commission Survey              value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 49
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 50 of 83 PageID #: 28190



                                                  802. Is not admissible under the learned
                                                  treatises, periodicals or pamphlets exception to
                                                  the hearsay rule in FED. R. EVID. 803(18).
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805. Lack of authentication. Fed. R. Evid. 901.
       868         MSAI Transcript Contract       Irrelevant. FED. R. EVID. 402. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
       872         Millwood Medical Staff         Irrelevant. FED. R. EVID. 402.
                   Bylaws – 113 pages
       873         Millwood Medical Staff         Irrelevant. FED. R. EVID. 402.
                   Bylaws – 112 pages
       874         Millwood Payments to Dr.       Irrelevant. FED. R. EVID. 402. Probative value
                   Malone                         substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403. Non-relevant
                                                  portions of this Exhibit that relate to payments
                                                  made for patients other than Troy Harvey and
                                                  dates Troy Harvey was not hospitalized. FED. R.
                                                  EVID. 402.
       875         Millwood Payments to           Other than claims against this Defendant –
                   RediAnswer                     Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Probative value substantially outweighed by a
                                                  danger of unfair prejudice, confusing the issues,
                                                  and misleading the jury. FED. R. EVID. 403.
       876         Payments to Dr. Mehta          Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       881         Plaintiff Creel Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       882         Plaintiff Creel Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       886         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 50
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 51 of 83 PageID #: 28191



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       887         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       888         Dr. Buttar Materials           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       889         Universal Physicians –         Other than claims against this Defendant –
                   AYY SVCS LLC                   Irrelevant. FED. R. EVID. 402. Probative value
                   Agreement                      substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       897         Dr. Buttar – Universal         Other than claims against this Defendant –
                   Physicians Agreement           Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       898         Dr. Tao – Universal            Other than claims against this Defendant –
                   Physicians Agreement           Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       899         Plaintiff Harvey Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       900         Plaintiff Young Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       901         Plaintiff McPherson            Other than related to this Plaintiff’s claims –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       902         Information Management         Other than claims against this Defendant –
                   Policy                         Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 51
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 52 of 83 PageID #: 28192



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       903         RediAnswer Physical            Other than claims against this Defendant –
                   Security Policy                Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       904         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       905         Plaintiff Creel Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       906         Plaintiff Harvey Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       907         Plaintiff Young Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       908         Plaintiff McPherson            Other than related to this Plaintiff’s claims –
                   Records                        Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       909         RediAnswer Joint               Other than claims against this Defendant –
                   Commission Accreditation       Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       910         RediAnswer Joint               Other than claims against this Defendant –
                   Commission Accreditation       Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       911         Redi Answer Joint              Other than claims against this Defendant –
                   Commission Accreditation       Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 52
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 53 of 83 PageID #: 28193



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       912         Plaintiff Creel Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       913         Plaintiff Creel Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       914         Plaintiff Green Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       915         Plaintiff Green Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
       916         Chang Defendants –             Irrelevant. FED. R. EVID. 402. Lack of
                   Bellaire Hospital Billing      authentication. FED. R. EVID. 901. Any probative
                   Materials                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
      1109         BH Connections                 Irrelevant. FED. R. EVID. 402.
                   Information re Mobile
                   Assessment
      1110         BH Connections – Baylor        Irrelevant. FED. R. EVID. 402. Any probative
                   Scott & White Agreements       value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805.
      1111         Plaintiff Harvey BHC           Other than related to this Plaintiff’s claims –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1112         Plaintiff Stokes BHC           Other than related to this Plaintiff’s claims –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 53
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 54 of 83 PageID #: 28194



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1113         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1114         Plaintiff Stokes BHC           Other than related to this Plaintiff’s claims –
                   Records                        Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1115         Plaintiff McPherson            Other than related to this Plaintiff’s claims –
                   Records                        Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1116         BH Connections Corporate       Irrelevant. FED. R. EVID. 402.
                   Structure
      1117         Service Agreement BH           Irrelevant. Fed. R. Evid. 402.
                   Connections - Methodist
                   Mansfield
      1118         BH Connections -               Irrelevant. FED. R. EVID. 402. Any probative
                   Psychiatric Medical            value substantially outweighed by a danger of
                   Associates Medical             unfair prejudice, confusing the issues, and
                   Director Agreement             misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. Contains
                                                  hearsay within hearsay. FED. R. EVID. 805.
      1119         BH Connections Redacted        Irrelevant. FED. R. EVID. 402.
                   Personnel File Information
                   for Unidentified Employee
      1120         BH Connections Redacted        Irrelevant. FED. R. EVID. 402.
                   Personnel File Information
                   for Unidentified Employee
      1121         BH Connections Redacted        Irrelevant. FED. R. EVID. 402.
                   Personnel File Information
                   for Unidentified Employee
      1122         BH Connections Redacted        Irrelevant. FED. R. EVID. 402.
                   Personnel File Information
                   for Unidentified Employee
      1123         BH Connections Redacted        Irrelevant. FED. R. EVID. 402.
                   Personnel File Information
                   for Unidentified Employee
      1124         BHC UHS Facility               Irrelevant. FED. R. EVID. 402. Any probative
                   Admissions Data                value substantially outweighed by a danger of



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 54
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 55 of 83 PageID #: 28195



                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
      1125         BHC UHS Facility               Irrelevant. FED. R. EVID. 402. Any probative
                   Admissions Data                value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
      1126         BHC UHS Facility               Irrelevant. FED. R. EVID. 402. Any probative
                   Admissions Data                value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
      1127         BHC - Millwood Records         Other than claims by Green against this
                   on Green                       Defendant – Irrelevant. FED. R. EVID. 402.
                                                  Probative value substantially outweighed by a
                                                  danger of unfair prejudice, confusing the issues,
                                                  and misleading the jury. FED. R. EVID. 403.
      1128         BH Connections Key             Irrelevant. FED. R. EVID. 402.
                   Indicators
      1129         BHC – Millwood                 Other than claims against this Defendant –
                   Agreement                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403. The agreement became effective June 15,
                                                  2018, which is after all Plaintiffs’ admissions.
      1130         BHC – Bellaire Hospital        Other than claims against this Defendant –
                   Agreement                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1131         BHC Employee Bianca            Irrelevant. FED. R. EVID. 402.
                   Mickan Personnel File
      1133         BHC Deflections Data           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 55
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 56 of 83 PageID #: 28196



      1134         BHC Power Point re             Irrelevant. FED. R. EVID. 402. Any probative
                   Telehealth                     value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802.
      1135         RediAnswer – Mayhill           Other than claims against this Defendant –
                   Credentialing Agreement        Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1136         Crescent Psychiatry –          Other than claims against this Defendant –
                   Mayhill Medical Director       Irrelevant. FED. R. EVID. 402. Probative value
                   Agreement                      substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1137         Crescent Psychiatry –          Other than claims against this Defendant –
                   Mayhill Physician Services     Irrelevant. FED. R. EVID. 402. Probative value
                   Agreement                      substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1138         RediAnswer – Mayhill           Other than claims against this Defendant –
                   Credentialing Agreement        Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1139         RediAnswer Mayhill             Other than claims against this Defendant –
                   Telemedicine Agreement         Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1140         RediAnswer Mayhill             Other than claims against this Defendant –
                   Telemedicine Agreement         Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1141         Crescent Psychiatry –          Other than claims against this Defendant –
                   Mayhill Physician Services     Irrelevant. FED. R. EVID. 402. Probative value
                   Agreement                      substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1142         BHC – Hickory Trail            Irrelevant. FED. R. EVID. 402.
                   Telemedicine Agreement
      1143         Crescent Psychiatry –          Other than claims against this Defendant –
                   Mayhill Physician Services     Irrelevant. FED. R. EVID. 402. Probative value
                   Agreement                      substantially outweighed by a danger of unfair


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 56
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 57 of 83 PageID #: 28197



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1144         Dr. Malone Medical             Irrelevant. FED. R. EVID. 402. Probative value
                   Director Agreement             substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1145         Dr. Malone Physician           Irrelevant. FED. R. EVID. 402. Probative value
                   Services Agreement             substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1146         Dr. Mehta Medical              Other than claims against this Defendant –
                   Director Agreement             Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403. Contains inadmissible hearsay. FED. R.
                                                  EVID. 802. Contains hearsay within hearsay.
                                                  FED. R. EVID. 805.
      1147         Dr. Mehta Physician            Other than claims against this Defendant –
                   Services Agreement             Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403. Contains inadmissible hearsay. FED. R.
                                                  EVID. 802. Contains hearsay within hearsay.
                                                  FED. R. EVID. 805.
      1148         Dr. Mehta Physician            Other than claims against this Defendant –
                   Services Agreement             Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403. Contains inadmissible hearsay. FED. R.
                                                  EVID. 802. Contains hearsay within hearsay.
                                                  FED. R. EVID. 805.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 57
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 58 of 83 PageID #: 28198



      1149         Dr. Mehta Medical              Other than claims against this Defendant –
                   Director Agreement             Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403. Contains inadmissible hearsay. FED. R.
                                                  EVID. 802. Contains hearsay within hearsay.
                                                  FED. R. EVID. 805.
      1150         Dr. Mehta Physician            Other than claims against this Defendant –
                   Services Agreement             Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Any probative value substantially outweighed by
                                                  a danger of unfair prejudice, confusing the
                                                  issues, and misleading the jury. FED. R. EVID.
                                                  403. Contains inadmissible hearsay. FED. R.
                                                  EVID. 802. Contains hearsay within hearsay.
                                                  FED. R. EVID. 805.
      1151         Distant Site Hospital          Irrelevant. FED. R. EVID. 402. Any probative
                   Physician                      value substantially outweighed by a danger of
                                                  unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805.
      1152         MD Reliance – Hickory          Irrelevant. FED. R. EVID. 402.
                   Trail Agreement
      1153         MD Reliance – Hickory          Irrelevant. FED. R. EVID. 402.
                   Trail Agreement
      1154         RediAnswer – Mayhill           Other than claims against this Defendant –
                   Agreement                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1155         RediAnswer – Mayhill           Other than claims against this Defendant –
                   Agreement                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 58
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 59 of 83 PageID #: 28199



      1156         Dr. Mehta Services             Irrelevant. FED. R. EVID. 402. Any probative
                   Agreement with Hickory         value substantially outweighed by a danger of
                   Trail                          unfair prejudice, confusing the issues, and
                                                  misleading the jury. FED. R. EVID. 403.
                                                  Contains inadmissible hearsay. FED. R. EVID.
                                                  802. Contains hearsay within hearsay. FED. R.
                                                  EVID. 805.
      1157         RediAnswer – Mayhill           Other than claims against this Defendant –
                   Agreement                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1158         RediAnswer – Mayhill           Other than claims against this Defendant –
                   Agreement                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1159         RediAnswer – Mayhill           Other than claims against this Defendant –
                   Agreement                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1160         RediAnswer – Mayhill           Other than claims against this Defendant –
                   Agreement                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1161         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements                     prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1162         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements                     prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1163         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements                     prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1164         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 59
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 60 of 83 PageID #: 28200



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1165         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements                     prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1166         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements                     prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1167         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements                     prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1168         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements                     prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1169         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements                     prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1170         UHS Business Associate,        Other than claims against this Defendant –
                   Management and                 Irrelevant. FED. R. EVID. 402. Probative value
                   Professional Services          substantially outweighed by a danger of unfair
                   Agreements                     prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1171         Unrelated Lawsuit Against      Other than claims against this Defendant –
                   UHS                            Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403. Contains
                                                  inadmissible hearsay testimony. FED. R. EVID.
                                                  802.
      1172         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 60
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 61 of 83 PageID #: 28201



                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1173         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1174         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1175         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1176         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1177         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1178         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 61
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 62 of 83 PageID #: 28202



                                                  Irrelevant. FED. R. EVID. 402.
      1179         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1180         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1181         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1182         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1183         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1184         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1185         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 62
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 63 of 83 PageID #: 28203



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1186         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1187         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1188         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1189         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1190         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1191         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 63
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 64 of 83 PageID #: 28204



      1192         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1193         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1194         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1195         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1196         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1197         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1198         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 64
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 65 of 83 PageID #: 28205



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1199         UHS Compliance                 Other than claims against this Defendant –
                   Materials                      Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402.
      1200         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1201         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1202         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1203         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1204         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1205         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1206         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 65
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 66 of 83 PageID #: 28206



      1207         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1208         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1209         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1210         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1211         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1212         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1213         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1214         Dr. Rafique Materials          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1215         UHS Code of Conduct            Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 66
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 67 of 83 PageID #: 28207



                                                  Irrelevant. FED. R. EVID. 402. Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
      1216         UHS Compliance Manual          Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1217         Dwight Lacy (former            Irrelevant. FED. R. EVID. 402. Probative value
                   Millwood Administrator)        substantially outweighed by a danger of unfair
                   Materials                      prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1218         UHS Regional V.P. Job          Irrelevant. FED. R. EVID. 402. Probative value
                   Description                    substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1219         Dwight Lacy (former            Irrelevant. FED. R. EVID. 402. Probative value
                   Millwood Administrator)        substantially outweighed by a danger of unfair
                   Materials                      prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1220         Dwight Lacy (former            Irrelevant. FED. R. EVID. 402. Probative value
                   Millwood Administrator)        substantially outweighed by a danger of unfair
                   Materials                      prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1221         Dwight Lacy (former            Irrelevant. FED. R. EVID. 402. Probative value
                   Millwood Administrator)        substantially outweighed by a danger of unfair
                   Materials                      prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1222         Kay McKennery (former          Other than related to claims against this facility
                   Hickory Trials                 – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 67
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 68 of 83 PageID #: 28208



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1223         Kay McKennery (former          Other than related to claims against this facility
                   Hickory Trials                 – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1224         Kay McKennery (former          Other than related to claims against this facility
                   Hickory Trials                 – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1225         Kay McKennery (former          Other than related to claims against this facility
                   Hickory Trials                 – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 68
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 69 of 83 PageID #: 28209



                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1226         Kay McKennery (former          Other than related to claims against this facility
                   Hickory Trials                 – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1227         Kay McKennery (former          Other than related to claims against this facility
                   Hickory Trials                 – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1228         Kay McKennery (former          Other than related to claims against this facility
                   Hickory Trials                 – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1229         Kay McKennery (former          Other than related to claims against this facility
                   Hickory Trials                 – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 69
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 70 of 83 PageID #: 28210



                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1230         Kay McKennery (former          Other than related to claims against this facility
                   Hickory Trials                 – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1231         Coleby Wright (former          Other than related to claims against this facility
                   Bellaire Hospital              – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1232         Coleby Wright (former          Other than related to claims against this facility
                   Bellaire Hospital              – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 70
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 71 of 83 PageID #: 28211



                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1233         Coleby Wright (former          Other than related to claims against this facility
                   Bellaire Hospital              – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1234         Coleby Wright (former          Other than related to claims against this facility
                   Bellaire Hospital              – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.Contains
                                                  inadmissible hearsay. FED. R. EVID. 802.
                                                  Contains hearsay within hearsay. FED. R. EVID.
                                                  805.
      1235         Coleby Wright (former          Other than related to claims against this facility
                   Bellaire Hospital              – Irrelevant. FED. R. EVID. 402. Probative value
                   Administrator) Materials       substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.Contains
                                              inadmissible hearsay. FED. R. EVID. 802.
                                              Contains hearsay within hearsay. FED. R. EVID.
                                              805.
      1236         Plaintiff Harvey Records - Irrelevant. FED. R. EVID. 402. Probative value
                   Millwood Records for Troy substantially outweighed by a danger of unfair
                   Harvey                     prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 71
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 72 of 83 PageID #: 28212



      1237         Plaintiff Harvey Records -     Irrelevant. FED. R. EVID. 402. Probative value
                   Burleson Employment            substantially outweighed by a danger of unfair
                   Wage Records for Troy          prejudice, confusing the issues, and misleading
                   Harvey                         the jury. FED. R. EVID. 403.
      1239         Plaintiffs Hough, Meier &      Other than related to this Plaintiff’s claims –
                   Stokes Records                 Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1240         Meier Power of Attorney        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.

                                                  Hearsay. 801 FED. R. EVID.
      1242         Dr. Faheem Materials           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1244         Dr. Faheem Materials           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1245         Dr. Faheem Materials           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1246         Dr. Faheem Materials           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1247         Dr. Faheem Materials           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1248         Dr. Faheem Materials           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.


 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 72
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 73 of 83 PageID #: 28213



      1249         Dr. Faheem Materials           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1250         Dr. Faheem Materials           Other than claims against this Defendant –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1251         Plaintiff Stokes Materials     Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1252         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1253         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1254         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1255         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1258         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1259         Plaintiff Meier Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 73
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 74 of 83 PageID #: 28214



      1260         Plaintiff Meier Records    Other than related to this Plaintiff’s claims –
                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.
      1261         Plaintiff Meier Records    Other than related to this Plaintiff’s claims –
                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.
      1262         Plaintiff Meier Records    Other than related to this Plaintiff’s claims –
                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.
      1263         Plaintiff Hough Recordings Other than related to this Plaintiff’s claims –
                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.
      1267         Plaintiff Hough Records    Other than related to this Plaintiff’s claims –
                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.
      1271         Plaintiff Hough Records    Other than related to this Plaintiff’s claims –
                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.
      1287         Plaintiff Meier Records    Other than related to this Plaintiff’s claims –
                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.
      1288         Plaintiff Meier Records    Other than related to this Plaintiff’s claims –
                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.
      1290         Plaintiff Hough Records    Other than related to this Plaintiff’s claims –
                                              Irrelevant. FED. R. EVID. 402. Probative value
                                              substantially outweighed by a danger of unfair
                                              prejudice, confusing the issues, and misleading
                                              the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 74
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 75 of 83 PageID #: 28215



      1291         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1292         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1293         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1294         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1295         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1296         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1297         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1298         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1299         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 75
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 76 of 83 PageID #: 28216



      1300         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1301         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1302         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1303         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1304         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1307         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1308         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1309         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1310         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 76
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 77 of 83 PageID #: 28217



      1311         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1314         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1315         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1316         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1317         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1318         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1319         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1320         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1321         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 77
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 78 of 83 PageID #: 28218



      1323         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1324         Plaintiff Hough Records        Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1325         Plaintiff Stokes Records       Other than related to this Plaintiff’s claims –
                                                  Irrelevant. FED. R. EVID. 402. Probative value
                                                  substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1327         Dr. Mehta’s Millwood           Irrelevant. FED. R. EVID. 402. Probative value
                   Compensation                   substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.
      1328         Dr. Mehta’s Millwood           Irrelevant. FED. R. EVID. 402. Probative value
                   Compensation                   substantially outweighed by a danger of unfair
                                                  prejudice, confusing the issues, and misleading
                                                  the jury. FED. R. EVID. 403.


                                                Respectfully Submitted,

                                                THIEBAUD REMINGTON THORNTON BAILEY LLP

                                                By:/s/ Russell G. Thornton
                                                   RUSSELL G. THORNTON
                                                   State Bar Card No. 19982850
                                                   rthornton@trtblaw.com

                                                    4849 Greenville Avenue, Suite 1150
                                                    Dallas, Texas 75206
                                                    (214) 954-2200
                                                    (214) 754-0999 (Fax)

                                                    ATTORNEYS FOR DEFENDANT
                                                    SEJAL MEHTA, M.D.




 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 78
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 79 of 83 PageID #: 28219




                                                    HAYNES AND BOONE, LLP

                                                    /s/ George W. Morrison
                                                    Stacy L. Brainin
                                                    State Bar No. 02863075
                                                    stacy.brainin@haynesboone.com
                                                    Anne M. Johnson
                                                    State Bar No. 00794271
                                                    anne.johnson@haynesboone.com
                                                    George W. Morrison
                                                    State Bar No. 24007710
                                                    bill.morrison@haynesboone.com
                                                    Neil Issar
                                                    State Bar No. 24102704
                                                    neil.issar@haynesboone.com

                                                    HAYNES AND BOONE, LLP
                                                    2323 Victory Avenue, Suite 700
                                                    Dallas, Texas 75219
                                                    Tel: 214-651-5000
                                                    Fax: 214-651-5940

                                                    ATTORNEYS FOR THE UHS DEFENDANTS




                                                    SCHELL COOLEY RYAN CAMPBELL LLP

                                                    /s/Russell W. Schell
                                                    RUSSELL W. SCHELL
                                                    Texas Bar No.17736800
                                                    rschell@schellcooley.com
                                                    TIMOTHY D. RYAN
                                                    Texas Bar No. 17483600
                                                    tryan@schellcooley.com
                                                    KRISTIN G. MIJARES
                                                    Texas Bar No. 24103879
                                                    kmijares@schellcooley.com
                                                    SCHELL COOLEY RYAN CAMPBELL LLP
                                                    5057 Keller Springs Road, Suite 425
                                                    Addison, Texas 75001
                                                    214-665-2000
                                                    214-754-0060 FAX



 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 79
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 80 of 83 PageID #: 28220




                                                    ATTORNEYS FOR HOSPITAL DEFENDANT




                                                    QUILLIN LAW FIRM, P.C.

                                                    /s/Edward P. Quillin
                                                    Edward P. Quillin
                                                    State Bar No. 16431790
                                                    equillin@equillinlaw.com
                                                    T.B. ‘Nick’ Nicholas, Jr.
                                                    State Bar No. 14991700
                                                    nnicholas@equillinlaw.com
                                                    QUILLIN LAW FIRM, P.C.
                                                    4101 McEwen Road, Suite 540
                                                    Dallas, Texas 75244
                                                    (972) 386-6664 Telephone
                                                    (972) 386-6680 Facsimile

                                                    ATTORNEYS FOR DEFENDANT
                                                    JAMAL RAFIQUE, M.D.
                                                    MCCUE-PAULEY & ASSOCIATES, P.C.

                                                    /s/David C. McCue
                                                    David C. McCue
                                                    State Bar No. 13494100
                                                    dmccue@mcpaulaw.com
                                                    Bruce A. Pauley
                                                    State Bar No. 15643200
                                                    bpauley@mcpaulaw.com
                                                    Mary T. Sullivan, Of Counsel
                                                    State Bar No. 24026656
                                                    msullivan@mcpaulaw.com
                                                    MCCUE-PAULEY & ASSOCIATES, P.C.
                                                    15150 Preston Road, Suite 200
                                                    Dallas, Texas 75248
                                                    (972) 490-0808 Telephone
                                                    (972) 490-9545 Facsimile

                                                    ATTORNEYS FOR DEFENDANT
                                                    SABAHAT FAHEEM, M.D.




                                                    COOPER & SCULLY, PC

 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 80
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 81 of 83 PageID #: 28221




                                                    /s/ Eric W. Hines
                                                    Eric W. Hines
                                                    Texas State Bar No. 24010107
                                                    eric.hines@cooperscully.com
                                                    R. Brent Cooper
                                                    Texas State Bar No. 04783250
                                                    brent.cooper@cooperscully.com
                                                    Chad M. Nelson
                                                    Texas State Bar No. 24102930
                                                    chad.nelson@cooperscully.com
                                                    COOPER & SCULLY, PC
                                                    900 Jackson Street, Suite 100
                                                    Dallas, Texas 75202
                                                    Tel: 214-712-9500
                                                    Fax: 214-712-9540

                                                    ATTORNEYS FOR THE CHANG
                                                    DEFENDANTS AND YUNG HUSAN YAO



                                                    STEED DUNNILL REYNOLDS
                                                    BAILEY STEPHENSON LLP

                                                    /s/ Dana Morgan
                                                    Dana Morgan
                                                    Texas State Bar No. 24007705
                                                    danamorgan@steedlawfirm.com
                                                    Jordan L. Fontenot
                                                    Texas State Bar No. 24098956
                                                    jordanfontenot@steedlawfirm.com
                                                    STEED DUNNILL REYNOLDS
                                                    BAILEY STEPHENSON LLP
                                                    250 East Evergreen Street
                                                    Sherman, TX 75090
                                                    Tel: 903-813-3900
                                                    Fax: 903-813-3909

                                                    ATTORNEYS FOR DEFENDANTS
                                                    QINGGUO TAO, HARMANPREET
                                                    BUTTAR, AND TIMOTHY TOM



                                                    /s/ Robert J. Swift
                                                    D. Bowen Berry

 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 81
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 82 of 83 PageID #: 28222



                                                    Texas State Bar No. 02233280
                                                    bberry@settlepou.com
                                                    Gary D. Lykins
                                                    Texas State Bar No. 12715600
                                                    glykins@settlepou.com
                                                    SettlePou
                                                    3333 Lee Parkway, Eighth Floor
                                                    Dallas, Texas 75219
                                                    Tel: 214-520-3300
                                                    Fax: 214-526-4145

                                                    Robert J. Swift
                                                    Texas State Bar No. 19585700
                                                    robert.swift@nortonrosefulbright.com
                                                    Norton Rose Fulbright US LLP
                                                    Fulbright Tower
                                                    1301 McKinney, Suire 5100
                                                    Houston, TX 11010
                                                    Tel: 713-651-5151

                                                    ATTORNEYS FOR DEFENDANT
                                                    GARY MALONE




 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 82
Case 4:18-cv-00615-ALM Document 586 Filed 02/27/20 Page 83 of 83 PageID #: 28223



                                   CERTIFICATE OF SERVICE

         On February 27, 2020, I electronically submitted the foregoing document with the clerk
 of court for the U.S. District Court, Eastern District of Texas, using the electronic case filing
 system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
 electronically or by another manner authorized by FEDERAL RULE OF CIVIL PROCEDURE 5(b)(2).


                                                        /s/Russell G. Thornton
                                                        RUSSELL G. THORNTON




 DEFENDANTS’ JOINT OBJECTIONS TO PLAINTIFFS’ FIRST AMENDED EXHIBIT LIST – Page 83
